SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
      JOSEPH H. ORLANDO
             CLERK                                                      RICHARD J. HUGHES JUSTICE
                                                                                COMPLEX
      JOHN K. GRANT                                                            P.O. BOX 006
          DEPUTY CLERK
                                                                      TRENTON, NEW JERSEY 08625-0006
      MARIE C. HANLEY                                                          (609) 292-4822
          CHIEF COUNSEL




                                                              DATE: April 21, 2016


TO:                       ALL COUNSEL OF RECORD

TITLE:                    STATE OF NEW JERSEY V. GAIL LAWRENCE
DOCKET NO.:               A-2905-12T4
OPINION FILED:            April 8, 2016

Dear Counsel:

       The opinion filed in the above matter was found to need modification noted below, for
purposes of publication. As a consequence, at the direction of the court, please substitute the
enclosed copy of the opinion. If you have any questions, please contact the Clerk's Office at
609-984-0885.

Page 1:          Replace PER CURIAM with "The opinion of the court was delivered by
                 LIHOTZ, P.J.A.D."

Page 3, line 6 of first full paragraph: Delete "former" before municipal court counsel

Page 4, first full sentence:    Add a comma after trial, delete "and"; insert "trial" before date;
after date add ", and the date" before to file a brief. Sentence should read: Current counsel
advised he was prepared to proceed to trial, requested a new trial date, and the date to file a brief.

Page 4, last paragraph:       Delete "Assistant Prosecutor Attorney" and replace with
"individual assistant prosecutor." Next sentence, delete "he" before the word explained and
replace with "current "counsel"

Page 5, last paragraph:       After Cummings cite, and before (quoting D'Atria, move
parenthetical (reconsideration ….justice" and delete end parenthesis. Add two end parenthesis
after 1990). Same sentence, change "substance" to "substantive effect"

Page 6, line 5 of second paragraph: Add "sent" before all notices and delete "were sent" before
to him.

Page 6, line 3 of last paragraph:      Add "municipal" before appeal

Page 7, line 4: Change "Notice of Appeal" to "notice of appeal"
ALL COUNSEL OF RECORD
April 21, 2016
Page 2




Page 7, second paragraph:      Line 5:      change comma after cases to a semicolon.      Before
Midland cite, insert the following:

See State v. Farrell, 320 N.J. Super. 426, 447 (App. Div. 1999) ("We have been loath to sponsor
the more severe sanction of dismissal because the demands of justice require adjudications on the
merits to the greatest extent possible."). See also

Page 10, line 8 of first full paragraph:       Insert "possible" before jail.

Page 10, line 14 of first full paragraph;      Delete ", offering" and insert "and ample" before
                                               factual support…




                                                       JOSEPH H. ORLANDO
                                                       CLERK

Enclosure(s)

cc: WestGroup
    Lexis/Nexis




F-Disp-4(rev 9/06)